
	
		I
		112th CONGRESS
		1st Session
		H. R. 821
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Ross of Florida
			 introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To require zero-based budgeting for departments and
		  agencies of the Government.
	
	
		1.Zero-based
			 budgetingSection 1105 of
			 title 31, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(i)(1)The President shall
				submit with materials related to each budget transmitted under subsection (a)
				on or after January 1, 2013, a budget for each department and agency which
				contains the following information:
						(A)A description of each activity for
				which the department or agency receives an appropriation in the current fiscal
				year or for which the department of agency requests an appropriation for the
				budget year.
						(B)The legal basis for each activity.
						(C)For each activity, three alternative
				funding levels for the budget year, and a summary of the priorities that would
				be accomplished within each level, and the additional increments of value that
				would be added by the higher funding levels. At least two of these funding
				levels shall be below the funding level for the current fiscal year.
						(D)For each activity, one or more
				measures of its cost efficiency and effectiveness.
						(2)As soon as practicable, the Director
				of the Office of Management and Budget shall publish guidelines to carry out
				this subsection. The guidelines shall require that the baseline budget of each
				department or agency is assumed to be zero and each proposed expenditure shall
				be justified as if it were a new
				expenditure.
					.
		
